5 Konecranes Terex Merger Creating a Global Lifting & Material Handling Solutions Leader August 11, 2015 Filed by Konecranes Plc pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Terex Corporation (Commission File No. 001-10702) Cautionary Statement on Forward-Looking Statements:This document contains forward-looking statements regarding future events, including statements regarding Terex Corporation (“Terex”) or Konecranes Plc (“Konecranes”), thetransaction described in this document and the expected benefits of such transaction and future financial performance of the combined businesses of Terex and Konecranes based on each of their current expectations. These statements involve risks and uncertainties that may cause results to differ materially from those set forth in the statements. When included in this document, the words “may,” “expects,” “intends,” “anticipates,” “plans,” “projects,” “estimates” and the negatives thereof and analogous or similar expressions are intended to identify forward-looking statements. However, the absence of these words does not mean that the statement is not forward-looking. Terex and Konecranes have based these forward- looking statements on current expectations and projections about future events. These statements are not guarantees of future performance. Because forward-looking statements involve risks and uncertainties, actual results could differ materially. Such risks and uncertainties, many of which are beyond the control of Terex and Konecranes, include among others: the ability of Terex and Konecranes to obtain shareholder approval for the transaction, the ability of Terex and Konecranes to obtain regulatory approval for the transaction, the possibility that the length of time required to complete the transaction will be longer than anticipated, the achievement of the expected benefits of the transaction, risks associated with the integration of the businesses of Terex and Konecranes, the possibility that the businesses of Terex and Konecranes may suffer as a result of uncertainty surrounding the proposed transaction, and other factors, risks and uncertainties that are more specifically set forth in Terex’s public filings with the SEC and Konecranes’ annual and interim reports.Each of Terex and Konecranes disclaim any obligation to update the forward-looking statements contained herein. Non-GAAP Measures: This document refers to various non-GAAP (generally accepted accounting principles) financial measures. Terex and Konecranes believe that this information is useful to understanding the operating results and ongoing performance of the underlying businesses of Terex and Konecranes without the impact of special items. These non-GAAP financial measures are identified where appropriate.Please also refer to Terex’s fourth quarter 2014 earnings release on the Investor Relations section of its website www.terex.com for a description and/or reconciliation of these measures for Terex. Konecranes reports under IFRS and Terex under U.S. GAAP - no adjustments have been made between IFRS and U.S GAAP accounting standards. Forward-Looking Statements & Accounting Standards 2 This document relates to the proposed merger of Terex Corporation (“Terex”) and Konecranes Plc (“Konecranes”), through which all of Terex’s common stock will be exchanged for Konecranes ordinary shares (or American depositary shares, if required). This document is for informational purposes only and does not constitute an offer to purchase or exchange, or a solicitation of an offer to sell or exchange, all of common stock of Terex, nor is it a substitute forthe Preliminary Prospectus included in the Registration Statement on Form F-4 (the “Registration Statement”) to be filed by Konecranes with the SEC, the Prospectus / Proxy to be filed by Terex with the SEC, the listing prospectus of Konecranes to be filed by Konecranes with the Finnish Financial Supervisory Authority (and as amended and supplemented from time to time, the “Merger Documents”). No offering of securities shall be made in the United States except by means of a prospectus meeting the requirements of Section 10 of the U.S. Securities Act of 1933. INVESTORS AND SECURITY HOLDERS ARE URGED TO READ THE MERGER DOCUMENTS AND ALL OTHER RELEVANT DOCUMENTS THAT KONECRANES OR TEREX HAS FILED OR MAY FILE WITH THE SEC, NASDAQ HELSINKI OR FINNISH FINANCIAL SUPERVISORY AUTHORITY WHEN THEY BECOME AVAILABLE BECAUSE THEY CONTAIN OR WILL CONTAIN IMPORTANT INFORMATION THAT INVESTORS AND SECURITY HOLDERS SHOULD CONSIDER BEFORE MAKING ANY DECISION REGARDING THE PROPOSED MERGER. The information contained in this document must not be published, released or distributed, directly or indirectly, in any jurisdiction where the publication, release or distribution of such information is restricted by laws or regulations. Therefore, persons in such jurisdictions into which these materials are published, released or distributed must inform themselves about and comply with such laws or regulations. Konecranes and Terex do not accept any responsibility for any violation by any person of any such restrictions. The Merger Documents and other documents referred to above, if filed or furnished by Konecranes or Terex with the SEC, as applicable, will be available free of charge at the SEC’s website (www.sec.gov) or by writing to Konecranes, P.O. Box 661 (Koneenkatu 8), FI-05801 Hyvinkää, Finland or Elizabeth Gaal Investor Relations Associate, Terex, 200 Nyala Farm Road, Westport, CT 06880. Konecranes and Terex and their respective directors, executive officers and employees and other persons may be deemed to be participants in the solicitation of proxies in respect of the transaction. Information regarding Konecranes’ directors and executive officers is available in Konecranes’ annual report for fiscal year 2014 at www.konecranes.com. Information about Terex's directors and executive officers and their ownership of Terex ordinary shares is available in its Schedule 14A filed with the SEC on April 1, 2015. Other information regarding the interests of such individuals as well as information regarding Konecranes’ and Terex's directors and officers will be available in the proxy statement/prospectus when it becomes available. These documents can be obtained free of charge from the sources indicated above. Important Additional Information 3 Merger Summary Structure and Exchange Ratio §Stock-for-stock merger of equals §Terex shareholders receive 0.80 Konecranes shares for each existing share §€1.4bn / $1.5bn share buyback plan intended to be executed within 24 months after closing Ownership §60% by Terex shareholders; 40% by Konecranes shareholders Governance §Konecranes Chairman to become Chairman §Terex CEO to become CEO §9 member Board (5 directors to be nominated by Terex and 4 to be nominated by Konecranes) Name / Listing / Location(s) §Company name: Konecranes Terex §Expected dual listing: Nasdaq Helsinki and NYSE §Incorporation: Finland §Main offices: Hyvinkää (Finland), Westport (United States) Operational & Financial Benefits §Adj. 2014 sales of €7.5bn / $10.0bn and adj. EBITDA of €636m / $845m (excl. synergies) §Accretive to both companies’ shareholders in first full year §At least €110m / $121m incremental EBIT from industrial and operational synergies, implemented within 3 years from closing; €110m / $121m implementation expenses §Additional €32m / $35m post-tax income benefit from financing, cash management and structure optimization, implemented within first year after closing Conditions / Timing §Terex and Konecranes shareholder votes §Regulatory authority approvals and other closing conditions described in the announcement release §Expected closing during the first half of 2016 USD:EUR exchange rate of 0.91 as at 7 August 2015. 2014 financials converted at average 2014 USD:EUR exchange rate of 0.75. Konecranes reports under IFRS and Terex under U.S. GAAP - no adjustments have been made between IFRS and U.S GAAP accounting standards. 4 Combination Benefits– Overview §Well-balanced business and geographic profile §A global leader in key categories accounting for 92% of sales: Industrial Lifting, Port Solutions, Aerial Work Platforms, Cranes, Materials Processing §Excellent platform for further sustained growth through maintenance services offering §Family of leading brands §Critical scale for further technology development as well as continued portfolio development with focus on businesses with strong technology and service content / potential §Lean organization offering significant upside from market recovery §Excellent value creation opportunity from synergy realization 5 Aerial Work Platforms Industrial Lifting & Port Solutions Port Solutions Cranes Industrial Lifting Materials Processing Global Leader in Key Categories 6 Construction Industrial Lifting Aerial Work Platforms Cranes Materials Processing Other Categories Port Solutions Family of Leading Brands 7 Leading brands in multiple channels Terex Konecranes Konecranes Terex Well-Balanced Business and Geographic Profile 8 Construction 11% Equipment & Service 100% Business Mix Service 42% Service 18% Americas 36% Service 24% Construction 8% MP 6% Based on 2014 financials; converted at average USD:EUR exchange rate of 0.75. (1) “Industrial Lifting & Port Solutions” includes Terex MHPS and Konecranes. Macro Situation Financial Performance Terex Revenue ($m) Konecranes Revenue (€m) USD:EUR exchange rate of 0.91 as at 7 August 2015. (1) Adjusted to include the revenues of Demag Cranes AG for the period prior to acquisition (1 January - 15 August). Global Leader in Lifting and Material Handling
